Pee Curiam,
This appeal is from an order of the Orphans’ Court dismissing exceptions and confirming the report of an auditor disallowing the appellant’s claim for money alleged by him to have been paid for the decedent, his aunt. The items disallowed by the auditor extended over a period of six years and any claim for them had matured before the death of the decedent. They were first presented to the executor two years after her death. There was no evidence of the existence of the relation of creditor or debtor between the claimant and the decedent nor that a demand had been made, or a statement rendered during her life, although she was abundantly able to pay her debts and managed her business affairs with judgment. Of claims of this character it was said in Carpenter v. Hays, 153 Pa. 432, “Claims against a dead man’s estate, which might have been made against him, while living, are always subjects of just suspicion, and our books from Graham v. Graham, 34 Pa. 475, to Miller’s Est., 136 Pa. 239, are full of expressions by this court of the necessity of strict requirement of proof.”
The order appealed from is affirmed at the cost of the appellant